 



  MANUFACTURING CONTRACT

 

 

This Contract (this "Contract") is made effective as of August 2, 2013, by and
between Form-A-Feed Inc, of 740 Bowman Street, Stewart, Minnesota 55385,
(Form-A-Feed Inc), and BeesFree, Inc., of 2101 Vista Parkway, Suite 122, West
Palm Beach, Florida 33411, (BeesFree, Inc.).

 

1. PURPOSE OF CONTRACT. BeesFree, Inc. is in the business of developing and
marketing supplements for bees. Form-A-Feed Inc agrees to produce BeesFree,
Inc.'s product(s), hereinafter referred to as the "Goods", in the quantity,
price, and specifications determined in this agreement.

 

2. MANUFACTURED ITEMS. Form-A-Feed Inc agrees to manufacture and sell, and
BeesFree, Inc. agrees to buy, the following products (the "Goods") in accordance
with the terms and conditions of this Contract:

 



Description Quantity       Unit Price            Minimum Order              Bees
Vita Plus  4x1 gallon (4 per box)  $80.00         96 cases  Bees Vita Plus
 2x2.5 gallon (2 per box)  $92.50        72 cases  Bees Vita Plus  50 lb jug in
box  $90.00    80  Bees Vita Plus 55 gal poly drum  $875.00    8 





 

 Form-A-Feed reserves the right to review and modify above prices quarterly.

 

3. PRODUCT STANDARDS. The Goods shall comply with the specifications in the
attached Exhibit A and incorporated into this Contract by this reference.

 

4. TITLE/RISK OF LOSS. Title to and risk of loss of goods shall pass to the
Buyer upon delivery F.O.B. at the Manufacturer's plant to an agent of the Buyer
including a common carrier, notwithstanding any prepayment or allowance of
freight by the Manufacturer.

 

5. PAYMENT. Payment shall be made to 740 Bowman Street, Stewart, Minnesota
55385, in the amount of invoiced based on each order on or within 30 days from
the date of invoice.

 

2% cash discount if paid within 10 days of invoice

 

If any invoice is not paid when due, interest will be added to and payable on
all overdue amounts at 18.00 percent per year, or the maximum percentage allowed
under applicable laws, whichever is less. BeesFree, Inc. shall pay all costs of
collection, including without limitation, reasonable attorney fees.

 

In addition to any other right or remedy provided by law, if BeesFree, Inc.
fails to pay for the Goods when due, Form-A-Feed Inc has the option to treat
such failure to pay as a material breach of this Contract, and may cancel this
Contract and/or seek legal remedies.

 



 

 

 

Shipping costs will be incurred by Bees Free Inc.

 

6. DELIVERY. Time is of the essence in the performance of this Contract.
BeesFree, Inc will arrange for shipment and pick-up. Storage of finished product
by Form-A-Feed Inc. will be at no charge for sixty days following manufacturing.

 

7. PAYMENT OF TAXES. BeesFree, Inc. agrees to pay all taxes of every
description, federal, state, and municipal, that arise as a result of this sale,
excluding income taxes.

 

8. INDEMNITY AND INSURANCE. Form-A-Feed Inc agrees to hold BeesFree, Inc.
harmless and to defend any and all actions, claims, suits, or proceedings that
may subject BeesFree, Inc. to liability for defects in the Products. Form-A-Feed
Inc represents that it now has in force a valid comprehensive liability
insurance policy in the amount of $2,000,000.00 with Nationwide Insurance, and
that the policy covers the risk of liability for defects in the Products. If
this insurance coverage should change or lapse, Form-A-Feed Inc agrees that
BeesFree, Inc. may pay the insurance premiums and deduct this expenditure from
the payment due on the Products, beginning with the first shipment of Products
following the expenditure.

 

9. WARRANTIES. Form-A-Feed Inc warrants that the Goods shall be free of
substantive defects in material and workmanship.

 

FORM-A-FEED INC SHALL IN NO EVENT BE LIABLE FOR ANY INCIDENTAL, SPECIAL, OR
CONSEQUENTIAL DAMAGES OF ANY NATURE, EVEN IF FORM-A-FEED INC HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES.

 

10. INSPECTION. BeesFree, Inc., upon receiving possession of the Goods, shall
have a reasonable opportunity to inspect the Goods to determine if the Goods
conform to the requirements of this Contract. If BeesFree, Inc., in good faith,
determines that all or a portion of the Goods are non-conforming, BeesFree, Inc.
may return the Goods to Form-A-Feed Inc at Form-A-Feed Inc's expense. BeesFree,
Inc. must provide written notice to Form-A-Feed Inc of the reason for rejecting
the Goods. Form-A-Feed Inc will have 21 days from the return of the Goods to
remedy such defects under the terms of this Contract.

 

11. DEFAULT. The occurrence of any of the following shall constitute a material
default under this Contract:

 

a. The failure to make a required payment when due.

 

b. The insolvency or bankruptcy of either party.

 

c. The subjection of any of either party's property to any levy, seizure,
general assignment for the benefit of creditors, application or sale for or by
any creditor or government agency.

 

d. The failure to make available or deliver the Goods in the time and manner
provided for in this Contract.

 



 

 

 

12. REMEDIES ON DEFAULT. In addition to any and all other rights a party may
have available according to law, if a party defaults by failing to substantially
perform any provision, term or condition of this Contract (including without
limitation the failure to make a monetary payment when due), the other party may
terminate the Contract by providing written notice to the defaulting party. This
notice shall describe with sufficient detail the nature of the default. The
party receiving such notice shall have 30 days from the effective date of such
notice to cure the default(s). Unless waived by a party providing notice, the
failure to cure the default(s) within such time period shall result in the
automatic termination of this Contract.

 

13. FORCE MAJEURE. If performance of this Contract or any obligation under this
Contract is prevented, restricted, or interfered with by causes beyond either
party's reasonable control ("Force Majeure"), and if the party unable to carry
out its obligations gives the other party prompt written notice of such event,
then the obligations of the party invoking this provision shall be suspended to
the extent necessary by such event. The term Force Majeure shall include,
without limitation, acts of God, fire, explosion, vandalism, storm or other
similar occurrence, orders or acts of military or civil authority, or by
national emergencies, insurrections, riots, or wars, or strikes, lock-outs, work
stoppages, or supplier failures. The excused party shall use reasonable efforts
under the circumstances to avoid or remove such causes of non-performance and
shall proceed to perform with reasonable dispatch whenever such causes are
removed or ceased. An act or omission shall be deemed within the reasonable
control of a party if committed, omitted, or caused by such party, or its
employees, officers, agents, or affiliates.

 

14. ARBITRATION. Any controversies or disputes arising out of or relating to
this Contract shall be resolved by binding arbitration in accordance with the
then-current Commercial Arbitration Rules of the American Arbitration
Association. The parties shall select a mutually acceptable arbitrator
knowledgeable about issues relating to the subject matter of this Contract. In
the event the parties are unable to agree to such a selection, each party will
select an arbitrator and the two arbitrators in turn shall select a third
arbitrator, all three of whom shall preside jointly over the matter. The
arbitration shall take place at a location that is reasonably centrally located
between the parties, or otherwise mutually agreed upon by the parties. All
documents, materials, and information in the possession of each party that are
in any way relevant to the dispute shall be made available to the other party
for review and copying no later than 30 days after the notice of arbitration is
served.  The arbitrator(s) shall not have the authority to modify any provision
of this Contract or to award punitive damages. The arbitrator(s) shall have the
power to issue mandatory orders and restraint orders in connection with the
arbitration. The decision rendered by the arbitrator(s) shall be final and
binding on the parties, and judgment may be entered in conformity with the
decision in any court having jurisdiction. The agreement to arbitration shall be
specifically enforceable under the prevailing arbitration law. During the
continuance of any arbitration proceeding, the parties shall continue to perform
their respective obligations under this Contract.

 

Both parties acknowledge that during the course of this Contract, each may
obtain confidential information regarding the other party's business. Both
parties agree to treat all such information and the terms of this Contract as
confidential and to take all reasonable precautions against disclosure of such
information to unauthorized third parties during and after the term of this
Contract. Upon request by an owner, all documents relating to the confidential
information will be returned to such owner.

 



 

 

 

15. CONFIDENTIALITY. Upon termination of this Contract, Form-A-Feed Inc will
return to BeesFree, Inc. all records, notes, documentation and other items that
were used, created, or controlled by Form-A-Feed Inc during the term of this
Contract.

 

16. NOTICE. Any notice or communication required or permitted under this
Contract shall be sufficiently given if delivered in person or by certified
mail, return receipt requested, to the addresses listed above or to such other
address as one party may have furnished to the other in writing. The notice
shall be deemed received when delivered or signed for, or on the third day after
mailing if not signed for.

 

17. ENTIRE CONTRACT. This Contract contains the entire agreement of the parties
regarding the subject matter of this Contract, and there are no other promises
or conditions in any other agreement whether oral or written. This Contract
supersedes any prior written or oral agreements between the parties.

 

18. AMENDMENT. This Contract may be modified or amended if the amendment is made
in writing and signed by both parties.

 

19. SEVERABILITY. If any provision of this Contract shall be held to be invalid
or unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable. If a court finds that any provision of this Contract is
invalid or unenforceable, but that by limiting such provision it would become
valid and enforceable, then such provision shall be deemed to be written,
construed, and enforced as so limited.

 

20. WAIVER OF CONTRACTUAL RIGHT. The failure of either party to enforce any
provision of this Contract shall not be construed as a waiver or limitation of
that party's right to subsequently enforce and compel strict compliance with
every provision of this Contract.

 

21. ATTORNEY'S FEES. If any action at law or in equity is brought to enforce or
interpret the provisions of this Agreement, the prevailing party will be
entitled to reasonable attorneys' fees in addition to any other relief to which
that party may be entitled.

 

22. HEADINGS. Headings used in this Agreement are provided for convenience only
and shall not be used to construe meaning or intent.

 

23. APPLICABLE LAW. This Contract shall be governed by the laws of the State of
Florida.

 



 

 

 

 



Buyer:   BeesFree, Inc.                     By: /s/ Joseph N. Fasciglione    
Joseph N. Fasciglione     InterimChief Executive Officer        



 



Manufacturer:   Form-A-Feed Inc                     By: /s/Eric Nelson     Eric
Nelson     Management Team Member        



 



 



 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

